Citation Nr: 0617519	
Decision Date: 06/15/06    Archive Date: 06/27/06

DOCKET NO.  97-04 829	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased rating for duodenal ulcer, 
currently evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Hugh D. Cox, Attorney


INTRODUCTION

The veteran had active service from October 1955 to October 
1958.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 1995 rating action of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia.  

In June 2000, the Board denied an evaluation in excess of 20 
percent for a duodenal ulcer.  The veteran appealed this 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  By order dated in January 2002, the Court 
vacated this decision and remanded the matter for 
readjudication.  

In November 2004, the Board denied an evaluation in excess of 
20 percent for a duodenal ulcer.  The veteran appealed this 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  By order dated in January 2006, the Court 
vacated this decision and remanded the matter for 
readjudication.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In a Joint Motion for Remand that was granted by the Court in 
January 2006, it was pointed out that the criteria for a 40 
percent rating for duodenal ulcer disability were moderately 
severe symptoms, impairment of health that is exhibited by 
anemia and weight loss, or recurrent incapacitating episodes 
averaging 10 days or more at least four or more times per 
year.  The May 2004 VA examiner noted the veteran's 14 pound 
weight loss in July 2001 and current findings of anemia, but 
opined that "If the (Appellant) develops proven bile reflux 
gastritis or esophagitis or develops afferent loop syndrome, 
neither of which has at present, he may reapply."  It was 
indicated that the Board relied solely upon that examination 
report to deny the claim and did not provide sufficient 
reasons and bases for doing so.  It was also indicated that 
an additional medical evaluation was necessary to determine 
the current level of disability.  

Accordingly, the case is REMANDED for the following action:

1. The veteran should be afforded a VA 
gastrointestinal examination to determine 
the current severity of his duodenal ulcer 
disease.  The claims folder should be made 
available to the examiner for review.  All 
pertinent symptomatology should be 
reported in detail.  Any indicated 
diagnostic testing should be accomplished.  
The examiner is asked to offer an 
assessment as to whether the duodenal 
ulcer disease is moderate, moderately 
severe, or severe.  The examiner is 
specifically requested to indicate whether 
duodenal ulcer disease is manifested by 
impairment of health that is exhibited by 
anemia and weight loss, or recurrent 
incapacitating episodes averaging 10 days 
or more at least four or more times per 
year.  The examiner should reconcile any 
findings with the treatment records dated 
from 1994 to present and specifically the 
July 2001 VA outpatient clinic report and 
the May 2004 VA examination report.  A 
rationale for any conclusions reached 
should be included.  

2.  Upon completion of the above requested 
development and any additional development 
deemed appropriate, the RO should 
readjudicate the issue of entitlement to 
an increased rating for duodenal ulcer 
disease.  If the benefit sought on appeal 
remains denied, the appellant and his 
representative should be provided with a 
supplemental statement of the case and 
given the opportunity to respond thereto.

No action is required of the veteran until he is notified by 
the RO; however, the veteran is advised that failure to 
report for any scheduled examination may result in the denial 
of his claim.  38 C.F.R. § 3.655 (2005).  The appellant has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


